Citation Nr: 1607743	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-38 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for non-Hodgkin's lymphoma.

2. Entitlement to service connection for melanoma.

3. Entitlement to service connection for scars due to surgical removal of melanoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to March 1968.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The issues of entitlement to service connection for melanoma and scars due to surgical removal of melanoma are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Herbicide exposure is conceded as the Veteran served in the United States Navy and was hospitalized in the Republic of Vietnam during active service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma is presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as non-Hodgkin's lymphoma, shall be service connected even though there is no record of that disease during service.  Herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).

The evidence indicates that the Veteran was diagnosed with non-Hodgkin's lymphoma in April 2011, and is currently in remission although with residual effects from treatment.  The Veteran served in the United States Navy and was hospitalized in the Republic of Vietnam during active duty.  Therefore, herbicide exposure is presumed.  Furthermore, the Board notes that a March 2015 rating decision granted service connection for bilateral lower extremity neuropathy associated with non-Hodgkin's lymphoma, but did not grant service connection for non-Hodgkin's lymphoma.

Therefore, the Board finds that service connection for non-Hodgkin's lymphoma is warranted on a presumptive basis as secondary to herbicide exposure during service in Vietnam.  38 U.S.C.A. § 1116 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).


ORDER

Service connection for non-Hodgkin's lymphoma is granted.


REMAND

The Board finds it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The record as it stands is currently incomplete for the purpose of making a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to make a fully informed decision, remand is required for VA to fulfill the statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371 (1993).

The Veteran asserts that service connection is warranted for melanoma and scars due to surgical removal of melanoma.  Although his original claim specified myeloma and that has been adjudicated, the medical evidence of record shows that he has actually been diagnosed with melanoma.  Therefore, the Board finds that the intent was to claim service connection for melanoma.  Specifically, he contends that melanoma is related to in-service exposure to herbicides.  The Veteran was hospitalized in the Republic of Vietnam during active duty and herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

A review of the Veteran's post-service medical records shows treatment for malignant melanoma dated from October 2011.  That includes treatment for malignant melanoma in the right upper chest in October 2011, treatment for malignant melanoma in the right postauricular dated from May 2012, and treatment for malignant melanoma in the upper mid-back from May 2013.  There is also indication of removal of melanoma of one of the ears.

The Veteran has not been provided a VA examination with respect to the claims for service connection for melanoma and residual scars.  VA has a duty to provide a VA examination or medical opinion when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence of a diagnosis of malignant melanoma with suggestion of current residuals, and in-service herbicide exposure has been presumed based on service in Vietnam.  As there is some evidence of a current disability, an in-service event of herbicide exposure, and some indication that the claimed disability may be associated with the in-service herbicide exposure, the Board finds that a medical opinion on the question of a relationship between the in-service herbicide exposure and later diagnosed melanoma is warranted.  The record does not otherwise contain sufficient information to make a decision on the claim.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that the current disability is etiologically related to service, to include to in-service herbicide exposure.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to assist in determining the etiology of malignant melanoma and any residuals of claimed skin disabilities, to include scars.  The examiner must review the claims file and should note that review in the report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner should take into account the Veteran's presumed exposure to herbicides during active service in Vietnam.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that melanoma or any skin disability had its origin in service or is in any way related to the Veteran's active service, to include exposure to herbicides or sunlight during service?

(b)  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran has residual scars due to the surgical removal of any service-connected skin disability, to include melanoma?

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


